Citation Nr: 1550260	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  13-31 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to the bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his son




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1973.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in October 2012.  The RO issued a Statement of the Case (SOC) in September 2013.  In November 2013, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In September 2015, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.

The Veteran contends that he has bilateral hearing loss and tinnitus as the result of acoustic trauma sustained during his military service. 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

At the Veteran's June 1969 service induction examination, audiometric testing yielded the following findings at that time:

 


HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
-
-5
LEFT
-5
-10
-10
-
35

On the June 1969 Report of Medical History, the Veteran reported a positive response to the question of whether he ever had or had now hearing loss. 

At the Veteran's February 1973 separation examination, audiometric testing yielded the following findings at that time:


 


HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

Post-service, at the September 2011 VA audiological examination, audiometric testing yielded the following findings:

 


HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
65
85
85
LEFT
20
25
65
85
90

Using the Maryland CNC Word List test, his speech recognition scores were 94 percent in the right ear and 92 percent in the left ear.  The September 2011 VA examiner also determined that the Veteran currently has tinnitus.

The VA examiner opined that the Veteran's hearing loss was not at least as likely as not related to service.  The examiner provided the following rationale:  "The veteran's hearing evaluation, at time of separation (ETS) dated 22Feb73, shows hearing sensitivity well within normal limits for all frequencies tested for both ears."  The examiner further found that the Veteran had pre-existing hearing loss.  The examiner noted the following:  "Hearing evaluation dated 24Jun69 (Induction) shows a response at 35dBHL at 4000Hz for the left ear, however, ETS dated
22Feb73 shows hearing sensitivity improved to a response of 10dBHL at 4000Hz for the left ear."  The examiner concluded as follows:  "Based on ETS findings, it is apparent that the veteran's current hearing loss occurred after military tour."  The examiner also opined that the Veteran's tinnitus is at least as likely as not related to the Veteran's bilateral hearing loss.  

In support of the claim, the Veteran submitted a December 2013 medical report from R.M., PA-C.  R.M. provided diagnoses of sensorineural hearing loss and tinnitus secondary to sensorineural hearing loss.  R.M. provided the following opinion:  "[The Veteran's] severe-profound high frequency SNHL is most likely secondary to noise exposure during his 3 1/2 years in the military especially since there is no family history of SNHL or career noise exposure."

While the December 2013 opinion links the Veteran's hearing loss to military noise exposure, the opinion does not reflect a review and/or an accounting of the Veteran's service treatment records which contain such relevant information as the Veteran's audiometric findings showing the condition of his hearing upon entrance and exit from service.  Also, while the September 2011 VA examiner found that the Veteran's hearing loss was not due to military noise exposure, the Board recognizes that in Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) the Court held that even if audiometric testing at separation did not establish hearing loss by VA standards at 38 C.F.R. § 3.385, such audiometric test results did not preclude granting service connection for a current hearing loss when there is evidence that current hearing loss is causally related to service.  In Hensley, there was an upward shift in threshold levels at some frequencies on an examination for separation and in-service audiometric testing yielded elevated thresholds at some frequencies.  Thus, the Court found that the claim could not be denied solely because the hearing loss did not meet the criteria for 38 C.F.R. § 3.385 at separation.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  Accordingly, the Board finds that an addendum opinion is necessary to assist the Board in determining whether service connection for bilateral hearing loss and tinnitus is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the September 2011 VA examination. The examiner should receive a copy of this Remand and review the Veteran's file.  The examiner must state in the examination report that the file has been reviewed.  After a review of the record, the examiner should offer an opinion regarding the following:

Is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's bilateral hearing loss is etiologically related to service, including in-service military noise exposure.  In so opining, the examiner is asked to do the following:  

(1) assume as true that the Veteran was exposed to military noise during service; 

(2) explain whether upward shifts in auditory thresholds during service represented the onset of any current hearing loss (even if hearing loss for VA purposes was first diagnosed after service); 

(3) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss; and

(4) consider and discuss R.M., PA-C.'s December 2013 medical report. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2.  The AMC/RO should then readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


